KDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment received 9/13/2021 has been entered.

Response to Arguments
Applicant’s arguments, see Remark, filed 9/13/2021, with respect to claims 1-10 have been fully considered and are persuasive.  The rejection of claims 1-10 has been withdrawn. 

Claims 2-3 have been cancelled.

Allowable Subject Matter
Claims 1 and 4-10 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding to claim 1, prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“a pixel value determination unit that determines, for each pixel in the display image, a color of the image of the object by using a color of an image of the same object in the reference 
an output unit that outputs data of the display image,
wherein the pixel value determination unit estimates a point on the other object, which is a point where a vector in a regular reflection direction of a gaze vector defined by the point of view reaches in the space, by using information regarding the space acquired in generating the reference image and specifies a position of the image at the point in the reference image based on the point,
wherein the reference image data storage unit stores, as the data of the reference image, data of an image representing a space in all directions around the reference point of view, and
wherein the pixel value determination unit specifies, as the position of the image of the point, a position on the reference image corresponding to a direction parallel to the vector in the regular reflection direction”.

Regarding to claim 9, prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“reading, from a memory storing data of a reference image representing an image of the space viewed from a predetermined reference point of view, the data of the reference image, determining, for each pixel in the display image, a color of the image of the object by using a color of an image of the same object in the reference image, specifying a position of an 
estimating a point on the other object, which 1s a point where a vector in a regular reflection direction of a gaze vector defined by the point of view reaches in the space, by using information regarding the space acquired in generating the reference image;
specifying a position of the image at the point in the reference image based on the point;
storing, as the data of the reference image, data of an image representing a space in all directions around the reference point of view;
specifying, as the position of the image of the point, a position on the reference image corresponding to a direction parallel to the vector in the regular reflection direction; and
outputting data of the display image”.

Regarding to claim 10, prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“by a pixel value determination unit, reading, from a memory storing data of a reference image representing an image of the space viewed from a predetermined reference point of view, the data of the reference image, determining, for each pixel in the display image, a color of the image of the object by using a color of an image of the same object in the reference image, specifying a position of an image of another object reflected on the object in the 
wherein the pixel value determination unit estimates a point on the other object, which is a point where a vector in a regular reflection direction of a gaze vector defined by the point of view reaches in the space, by using information regarding the space acquired in generating the reference image and specifies a position of the image at the point in the reference image based on the point.
wherein the reference image data storage unit stores, as the data of the reference image, data of an image representing a space in all directions around the reference point of view, and
wherein the pixel value determination unit specifies, as the position of the image of the point, a position on the reference image corresponding to a direction parallel to the vector in the regular reflection direction”.

Claims 4-8 are allowed due to dependency of claim 1. 

Closest Reference Found
Closest prior art made of record includes Zitnick (US 20050286759 A1) in view of Radzikowski (US 20080192047 A1), and further in view of Miller (US 20090033661 A1) either alone or in combination, fail to anticipate or render obvious required in the claim or the claim as a whole as mentioned above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630.  The examiner can normally be reached on 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/HAI TAO SUN/Primary Examiner, Art Unit 2616